EXHIBIT 10.2
CSS INDUSTRIES, INC.
2004 EQUITY COMPENSATION PLAN
STOCK BONUS AWARD GRANT
This STOCK BONUS AWARD GRANT, dated as of  _____  , 20  _____  (the “Date of
Grant”), is delivered by CSS Industries, Inc. (the “Company”) to  _____  (the
“Grantee”).
RECITALS
WHEREAS, the Human Resources Committee of the Board of Directors of the Company
(the “Committee”) has determined to grant the Grantee an equity award (the
“Equity Award”) for shares of common stock of the Company, par value $0.10 per
share, (the “Company Stock”);
WHEREAS, the Equity Award is comprised of two separate grants, a nonqualified
stock option and a stock bonus award; and
WHEREAS, the Committee has determined that the stock bonus award portion of the
Equity Award shall be issued under the CSS Industries, Inc. 2004 Equity
Compensation Plan (the “Plan”) and the terms and conditions of such stock bonus
award shall be memorialized in this Stock Bonus Award Grant (the “Grant”).
NOW, THEREFORE, the parties to this Grant, intending to be legally bound hereby,
agree as follows:
1. Grant of Stock Bonus Award. Subject to the terms and conditions set forth in
this Grant and the Plan, the Company hereby grants to the Grantee a stock bonus
award equivalent to  _____  units (the “Restricted Stock Units”). Each unit (a
“Unit”) shall be a phantom right and shall be equivalent to one share of Company
Stock on the applicable Redemption Date (as defined below).
2. Restricted Stock Unit Account. The Company shall establish and maintain a
Restricted Stock Unit account as a bookkeeping account on its records (the
“Restricted Stock Unit Account”) for the Grantee and shall record in such
Restricted Stock Unit Account the number of Restricted Stock Units granted to
the Grantee. The Grantee shall not have any interest in any fund or specific
assets of the Company by reason of this grant or the Restricted Stock Unit
Account established for the Grantee.
3. Vesting.
(a) In order to become vested in the Restricted Stock Units, the Grantee must
continue to be Employed by the Employer (as defined in the Plan) from the Date
of Grant through the third anniversary of the Date of Grant (i.e.,  _____  , 20
 _____  ) (the “Service Date”); provided, however, that the number of Units that
shall become vested on the Service Date shall be determined based on the
satisfaction of the performance goals set forth in Exhibit A attached hereto
(the “Performance Goals”). The Committee shall certify the level of achievement
of the Performance Goals, which certification shall occur as soon as
administratively practicable after the second anniversary of the Date of Grant,
but not later than ninety (90) days following the second anniversary of the Date
of Grant (the “Certification Date”). Any portion of the Restricted Stock Unit
that does not become vested because of the failure to fully satisfy the
Performance Goals shall be forfeited as of the Certification Date and the
Grantee shall not have any rights with respect to the vesting or the redemption
of the portion of the Restricted Stock Unit that has become forfeited.

 

 



--------------------------------------------------------------------------------



 



(b) If at any time prior to the Service Date, the Grantee ceases to be Employed
by the Employer for any or no reason, all of the Restricted Stock Units subject
to this Grant will be immediately forfeited and the Grantee shall have no rights
with respect to the redemption of any portion of the Restricted Stock Units,
irrespective of whether the Performance Goals were achieved.
4. Redemption. The Restricted Stock Units that become vested pursuant to
Paragraph 3 above shall be redeemed by the Company on the Service Date, or as
soon as administratively practicable thereafter, but not later than thirty
(30) days following the Service Date, if the Grantee continues to be Employed by
the Employer, from the Date of Grant to the Service Date (the “Redemption
Date”). On the Redemption Date, all Restricted Stock Units that have become
vested pursuant to Paragraph 3 will be redeemed and converted to an equivalent
number of shares of Company Stock, and the Grantee shall receive a single sum
distribution of such shares of Company Stock, which shall be issued under the
Plan.
5. Change of Control. The provisions set forth in the Plan applicable to a
Change of Control (as defined in the Plan) shall apply to the Restricted Stock
Units, and, in the event of a Change of Control, the Committee may take such
actions as it deems appropriate pursuant to the Plan and is consistent with the
requirements of section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), if applicable.
6. Acknowledgment by Grantee. By accepting this Grant, the Grantee acknowledges
that with respect to any right to redemption or distribution pursuant to this
Grant, the Grantee is and shall be an unsecured general creditor of the Company
without any preference as against other unsecured general creditors of the
Company, and the Grantee hereby covenants for himself or herself, and anyone at
any time claiming through or under the Grantee not to claim any such preference,
and hereby disclaims and waives any such preference which may at any time be at
issue, to the fullest extent permitted by applicable law. The Grantee also
hereby acknowledges and agrees that the Grantee will indemnify the Employer (as
defined in the Plan) and hold the Employer free and harmless of, from and
against any and all losses, damage, obligation or liability, and all costs and
expenses (including reasonable attorneys’ fees) incurred in connection
therewith, which may be suffered or incurred on account or by reason of any act
or omission of the Grantee or the Grantee’s heirs, executors, administrators,
personal representatives, successors and assigns in breach or violation of the
provisions of the Plan or the agreements of the Grantee set forth herein. The
Grantee also acknowledges receipt of a copy of the Plan and agrees to be bound
by the terms of the Plan and this Grant. The Grantee further agrees to be bound
by the determinations and decisions of the Committee with respect to this Grant
and the Plan and the Grantee’s rights to benefits under this Grant and the Plan,
and agrees that all such determinations and decisions of the Committee shall be
binding on the Grantee, his or her beneficiaries and any other person having or
claiming an interest under this Grant and the Plan on behalf of the Grantee.

 

-2-



--------------------------------------------------------------------------------



 



7. Restrictions on Issuance or Transfer of Shares of Company Stock.
(a) The obligation of the Company to deliver shares of Company Stock upon the
redemption of the Restricted Stock Units shall be subject to the condition that
if at any time the Committee shall determine in its discretion that the listing,
registration or qualification of the shares of Company Stock upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issuance of shares of Company Stock, the shares of Company
Stock may not be issued in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee. The issuance of shares of
Company Stock pursuant to this Grant is subject to any applicable taxes and
other laws or regulations of the United States or of any state having
jurisdiction thereof.
(b) As a condition to receive any shares of Company Stock on the Redemption
Date, the Grantee agrees to be bound by the Company’s policies regarding the
transfer of the shares of Company Stock and understands that there may be
certain times during the year in which the Grantee will be prohibited from
selling, transferring, pledging, donating, assigning, mortgaging, hypothecating
or otherwise encumbering the shares of Company Stock.
(c) As soon as administratively practicable following the Redemption Date, a
certificate representing the shares of Company Stock that are redeemed shall be
issued to the Grantee.
8. Grant Subject to Plan Provisions. This Grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Grant and the terms of the
Plan, the terms of the Plan will control. Except as otherwise defined in this
Grant, capitalized terms used in this Grant shall have the meanings set forth in
the Plan. This Grant is subject to the interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the shares
of Company Stock, (c) changes in capitalization of the Company, and (d) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Grant pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder and the
Grantee’s acceptance of this Grant is the Grantee’s agreement to be bound by the
interpretations and decisions of the Committee with respect to this Grant and
the Plan.
9. No Rights as Stockholder. The Grantee shall not have any rights as a
stockholder of the Company, including the right to any cash dividends, or the
right to vote, with respect to any Restricted Stock Units.

 

-3-



--------------------------------------------------------------------------------



 



10. No Rights to Continued Employment or Service. This Grant shall not confer
upon the Grantee any right to be retained in the employment or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Grantee’s employment or service at any time. The right of the
Employer to terminate at will the Grantee’s employment or service at any time
for any reason is specifically reserved.
11. Assignment and Transfers. No Restricted Stock Units awarded to the Grantee
under this Grant may be transferred, assigned, pledged, or encumbered by the
Grantee and a Restricted Stock Unit shall be redeemed during the lifetime of the
Grantee only for the benefit of the Grantee. Any attempt to transfer, assign,
pledge, or encumber the Restricted Stock Unit by the Grantee shall be null, void
and without effect. The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company. This Grant may be assigned
by the Company without the Grantee’s consent.
12. Withholding. The Grantee shall be required to pay to the Employer, or make
other arrangements satisfactory to the Employer to provide for the payment of,
any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant, vesting and redemption of the Restricted
Stock Units. Any tax withholding obligation of the Employer with respect to the
redemption of the Restricted Stock Units shall be satisfied by having shares of
Company Stock withheld up to an amount that does not exceed the minimum
applicable withholding tax rate for federal (including FICA), state, local and
other tax liabilities.
13. Effect on Other Benefits. The value of shares of Company Stock distributed
with respect to the Restricted Stock Units shall not be considered eligible
earnings for purposes of any other plans maintained by the Company or the
Employer. Neither shall such value be considered part of the Grantee’s
compensation for purposes of determining or calculating other benefits that are
based on compensation, such as life insurance.
14. Applicable Law; Entire Agreement. The validity, construction, interpretation
and effect of this Grant shall be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania, without giving effect to the
conflicts of laws provisions thereof. This Grant, together with the Company’s
form of agreement provided to the Grantee herewith, the provisions of which are
incorporated herein by reference, sets forth the entire agreement of the parties
with respect to the subject matter hereof and may not be changed or terminated
except by a writing signed by the Grantee and the Company. This Grant and any
undertakings and indemnities delivered hereunder shall be binding upon and shall
inure to the benefit of the Grantee and the Grantee’s heirs, distributees and
personal representatives and to the Company, its successors and assigns.
15. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the Secretary at the Company’s corporate
headquarters, and any notice to the Grantee shall be addressed to such Grantee
at the current address shown on the payroll records of the Employer, or to such
other address as the Grantee may designate to the Employer in writing. Any
notice shall be delivered by hand, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.

 

-4-



--------------------------------------------------------------------------------



 



16. Section 409A of the Code. This Grant is not intended to constitute or result
in deferred compensation subject to the requirements of section 409A of the
Code. However, to the extent any amount payable under this Grant is subsequently
determined to constitute deferred compensation subject to the requirements of
section 409A of the Code, this Grant shall be administered in accordance with
the requirements of section 409A of the Code. In such case, distributions made
under this Grant may only be made in a manner and upon an event permitted by
section 409A of the Code. To the extent that any provision of this Grant would
cause a conflict with the requirements of section 409A of the Code, or would
cause the administration of this Grant to fail to satisfy the requirements of
section 409A of the Code, such provision shall be deemed null and void to the
extent permitted by applicable law. In no event shall the Grantee, directly or
indirectly, designate the calendar year of distribution. This Grant may be
amended without the consent of the Grantee in any respect deemed by the
Committee to be necessary in order to preserve compliance with Section 409A of
the Code. All redemptions pursuant to this Grant shall be deemed as a separate
payment.
IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Grant effective as of the Date of Grant.

          ATTEST   CSS INDUSTRIES, INC.
 
       
(Corporate Seal)
       
 
       
 
  By:    
 
       

I hereby accept the grant of Restricted Stock Units described in this Stock
Bonus Award Grant. I have read the terms of the Plan and this Stock Bonus Award
Grant, and agree to be bound by the terms of the Plan and this Stock Bonus Award
Grant and the interpretations of the Committee with respect thereto.

              ACCEPTED:
 
       
 
  By:    
 
       
 
      Grantee

 

-5-